Exhibit 10.1

Execution Copy

AMENDMENT NO. 10 AND CONSENT TO REVOLVING CREDIT AGREEMENT

AMENDMENT AND CONSENT (this “Amendment”), dated as of August 22, 2007, among
FIRSTCITY FINANCIAL CORPORATION, a Delaware corporation (the “Borrower”), the
financial institutions which are parties to the Agreement hereinafter referred
to (each a “Lender” and collectively, the “Lenders”), and BANK OF SCOTLAND, as
agent for the Lenders under such Agreement (in such capacity, the “Agent”), to
the Revolving Credit Agreement, dated as of November 12, 2004, among the
Borrower, the Lenders and the Agent (the “Agreement”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that certain amendments set forth herein be
made to the Agreement;

WHEREAS, subject to the terms and conditions contained below, the Agent and the
Lenders are willing to so amend the Agreement;

NOW, THEREFORE, it is agreed:


1.  DEFINITIONS.  ALL TERMS USED HEREIN WHICH ARE DEFINED IN THE AGREEMENT
(INCLUDING, TO THE EXTENT ANY SUCH TERMS ARE TO BE ADDED OR AMENDED BY THIS
AMENDMENT, AS IF SUCH TERMS WERE ALREADY ADDED OR AMENDED BY THIS AMENDMENT,
UNLESS THE CONTEXT SHALL OTHERWISE INDICATE) SHALL HAVE THE SAME MEANINGS WHEN
USED HEREIN UNLESS OTHERWISE DEFINED HEREIN.  ALL REFERENCES TO SECTIONS IN THIS
AMENDMENT SHALL BE DEEMED REFERENCES TO SECTIONS IN THE AGREEMENT UNLESS
OTHERWISE SPECIFIED.


2.  EFFECT OF AMENDMENT.  AS USED IN THE AGREEMENT (INCLUDING ALL EXHIBITS
THERETO), THE NOTES AND THE OTHER LOAN DOCUMENTS AND ALL OTHER INSTRUMENTS AND
DOCUMENTS EXECUTED IN CONNECTION WITH ANY OF THE FOREGOING, ON AND SUBSEQUENT TO
THE AMENDMENT CLOSING DATE (AS HEREINAFTER DEFINED), ANY REFERENCE TO THE
AGREEMENT SHALL MEAN THE AGREEMENT AS AMENDED HEREBY.


3.  AMENDMENTS.  THE AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


(A)        ANNEX I.  ANNEX I TO THE AGREEMENT IS AMENDED AS FOLLOWS:


(I)         BY INSERTING THE FOLLOWING NEW DEFINITIONS THEREIN IN APPROPRIATE
ALPHABETICAL ORDER THEREIN:

“Crestone Portfolio Entity” shall mean FC Crestone 07 Corp. and any other entity
organized by FirstCity Denver Investment Corp, for the purpose of originating or
acquiring Assets.

“Crestone Facility” shall mean a $20 million line of credit to be provided by
FirstCity Denver Investment Corp. to FC Crestone 07 Corp. or other Crestone
Portfolio Entities to be used exclusively for the acquisition and origination of
Assets and payment of expenses related to those Assets which is to be secured by
a first priority lien on all

1


--------------------------------------------------------------------------------


assets of the Crestone Portfolio Entities and a $2 million line of credit to be
provided by FirstCity Denver Investment Corp. to FirstCity Crestone LLC to be
used exclusively for working capital purposes.

“Crestone Notes” shall mean the promissory notes issued from time to time under
the Crestone Facility, as the same may be amended, restated or otherwise
modified from time to time with the prior written consent of the Lenders.

“FC Holdings Real Property Financing Loans” shall mean (i) the FCS Fischer Loan,
and (ii) FCS Lancaster Loan.

“FCS Fischer Loan” shall mean that certain loan amended on December 29, 2006,
having a balance consisting of principal, capitalized interest and accrued
interest as of December 26, 2006, not in excess of $5,098,798.05 made by FC
Holdings to FCS Fischer, Ltd.

“FCS Lancaster Loan” shall mean that certain loan in an original principal
amount not in excess of $2,200,000.00 made by FC Holdings to FCS Lancaster, Ltd.
on or about December 29, 2005.

“New Ventures” shall mean Franklin Client Management, a to-be-formed entity,
American Pioneer Bank, a Utah industrial bank, and an investment in a De Novo
bank.

“New Ventures Borrowing Base “ shall mean an amount equal to (A) the sum of (i)
all capital contributions paid in cash to any New Venture for the equity of such
new Venture plus (ii) retained earnings, if any, minus  (B) the sum of (i)
accumulated deficit, if any, plus (ii) such other reserves as Agent shall from
time to time deem, in good faith, to be appropriate, which is not otherwise
taken into account in determining the New Ventures Borrowing Base.  Once
determined, the New Ventures Borrowing Base shall remain in effect until the
earlier of the next Borrowing Date or the next Payment Date.

“Subordinated Agent” shall mean BoS (USA) Inc., acting as Agent under the
Subordinated Debt.

“Subordinated Debt” shall mean all indebtedness and obligations to be evidenced
by that certain Subordinated Delayed Draw Credit Agreement being negotiated as
of the Amendment Closing Date among the Borrower, the financial institutions
party thereto and BoS (USA) Inc., as Agent.

“Subordinated Lenders” shall mean the lenders from time to time party to the
documents evidencing the Subordinated Debt.

“Traditional Borrowing Base” shall mean, as of any date of calculation an amount
equal to, determined as of the immediately preceding Payment Date but giving
effect to all subsequent Asset acquisitions by Portfolio Entities and consequent
changes in values determined pursuant to clauses (A), (B) and (C) below:

The Aggregate Net Present Equity Value less

2


--------------------------------------------------------------------------------


(A)            the sum of (i) the amount by which the Net Present Equity Value
of all Portfolio Entities located in, or with Assets which originated in Mexico
exceeds $40,000,000, (ii) the amount by which the Net Present Equity Value of
all Portfolio Entities located in, or with Assets which originated in Brazil
exceeds $10,000,000, (iii) the amount by which the Net Present Equity Value of
all Portfolio Entities located in, or with Assets which originated in Chile
exceeds $25,000,000, (iv) the amount by which the Net Present Equity Value of
all Portfolio Entities with Assets located in, or which originated in Argentina
or Uruguay exceeds $6,000,000, (v) reserves as Agent shall from time to time
deem, in good faith to be appropriate, which is not otherwise taken into account
in determining the Net Present Value of an Asset or the Net Present Equity Value
of a Portfolio Entity, (vi) the Aggregate Net Present Equity Value of each
Portfolio Entity whose Equity Interests are owned by any Subsidiary which has
undertaken or is subject to any event described in clauses (i) through (vii) of
Section 9.8 of the Agreement, and (vii) the REO Excess Value Adjustment, and
less

(B) the sum of the Net Present Equity Values of each Portfolio Entity for which
any Loan Party has not completed all actions requested by Agent to ensure the
perfection and priority of its Liens on the Equity Interests issued by such
Portfolio Entity (including the perfection and priority of Liens on Equity
Interests in the country of organization of any Foreign Portfolio Entity,
including, if so requested, furnishing an opinion of counsel in such country
with respect to such perfection and priority, satisfactory to Agent in form and
substance) within ninety (90) days after the Funding Date of any Related
Acquisition Loan, plus

(C) the sum of (a) for the FC Commercial Real Property Financing Loan: the
lesser of $30,000,000, or the then outstanding balance thereof; (b) for the FC
Holdings Real Property Financing Loans, the sum of: (i) the lesser of
$6,500,000, or the then outstanding balance of the FCS Fischer Loan, and (ii)
the lesser of $3,650,000, or the then outstanding balance of the FCS Lancaster
Loan, and (c) the aggregate principal amount of the Crestone Notes then
outstanding, reduced by the outstanding balance of any working capital loans
under the Crestone Facility.

Once determined, the Traditional Borrowing Base shall remain in effect until the
earlier of the next Borrowing Date or the next Payment Date


(II)           BY RESTATING IN ITS ENTIRETY THE DEFINITION OF “ACQUISITION
PRICE” THEREIN TO READ AS FOLLOWS:


“ACQUISITION PRICE” WITH RESPECT TO ANY ASSET POOL MEANS THE PURCHASE PRICE TO
BE PAID TO THE SELLER OF THE ASSET POOL BY THE PORTFOLIO ENTITY ACQUIRING SUCH
ASSET POOL FOR THE ACQUISITION OF ALL RIGHTS TO ALL PROPERTY INCLUDED IN SUCH
ASSET POOL PLUS TRANSACTION COSTS RELATING TO THE ACQUISITION OF SUCH ASSET POOL
OF UP TO 2% OF THE PURCHASE PRICE OF SUCH POOL; PROVIDED THAT WITH RESPECT TO AN
ASSET POOL THAT CONSISTS OF ONE OR MORE LOANS ORIGINATED BY THE CRESTONE
PORTFOLIO ENTITY, ACQUISITION PRICE SHALL

3


--------------------------------------------------------------------------------



MEAN THE PRINCIPAL BALANCE OF THE LOAN ORIGINATED BY THE CRESTONE PORTFOLIO
ENTITY PLUS TRANSACTION COSTS RELATING TO THE ORIGINATION OF SUCH ASSET POOL OF
UP TO 2% OF THE PRINCIPAL BALANCE OF THAT ASSET POOL.


(III)          BY RESTATING IN ITS ENTIRETY THE DEFINITION OF “AGGREGATE NET
PRESENT EQUITY VALUE” THEREIN TO READ AS FOLLOWS:


“AGGREGATE NET PRESENT EQUITY VALUE” SHALL MEAN THE SUM OF THE NET PRESENT
EQUITY VALUE OF EACH PORTFOLIO ENTITY (FOR CLARIFICATION, EXPRESSLY EXCLUDING
THE NEW VENTURES WHICH ARE NOT PORTFOLIO ENTITIES) (AFTER GIVING EFFECT, IN THE
CASE OF A BORROWING BASE CERTIFICATE DELIVERED CONTEMPORANEOUSLY WITH A NOTICE
OF BORROWING, TO AN APPLICABLE ELIGIBLE PORTFOLIO ENTITY’S ACQUISITION OF AN
ASSET POOL WITH PROCEEDS OF THE RELATED ACQUISITION LOAN, OR, WITH RESPECT TO AN
ASSET POOL THAT CONSISTS OF ONE OR MORE ASSETS ORIGINATED BY A CRESTONE
PORTFOLIO ENTITY, TO THE CRESTONE PORTFOLIO ENTITY’S ORIGINATION OF AN ASSET
POOL WITH PROCEEDS OF THE RELATED ACQUISITION LOAN).


(IV)          BY RESTATING IN ITS ENTIRETY THE DEFINITION OF “AGGREGATE
UNDISTRIBUTED FUNDS” THEREIN TO READ AS FOLLOWS:

“Aggregate Undistributed Funds” shall mean, on any date of determination, the
sum of the amounts determined by multiplying (i) the FC Percentage of each
Portfolio Entity, times (ii) the amount of funds held by such Portfolio Entity
(which for purposes of this definition shall include the operating funds of the
general partner of any limited partnership which is the Portfolio Entity) which
are not (w) held in a lockbox account, nor (x) held by such Portfolio Entity for
the payment (a) of indebtedness to a Permitted Portfolio Company Creditor of
such Portfolio Entity due within the next 30 days or (b) Portfolio Protection
Expenses, nor (y) retained by such Portfolio Entity to satisfy a leverage
covenant imposed thereon by the Permitted Portfolio Company Creditor thereof
pursuant to a covenant under a loan agreement between such creditor and such
Portfolio Entity as in effect on the Execution Date, of which Agent has been
given written notice, nor (z) held by ABL or any New Venture.


(V)           BY RESTATING IN ITS ENTIRETY THE DEFINITION OF “AMENDMENT CLOSING
DATE” THEREIN TO READ AS FOLLOWS:


“AMENDMENT CLOSING DATE” SHALL MEAN AUGUST 22, 2007.


(VI)          BY RESTATING IN ITS ENTIRETY THE DEFINITION OF “ASSET POOL”
THEREIN TO READ AS FOLLOWS:


“ASSET POOL” SHALL MEAN (X) IN CONNECTION WITH THE ACQUISITION THEREOF BY AN
ELIGIBLE PORTFOLIO ENTITY OR THE ORIGINATION OF AN ASSET BY A CRESTONE PORTFOLIO
ENTITY, A PORTFOLIO OF LOANS OR ONE OR MORE ASSETS DESCRIBED IN AN

4


--------------------------------------------------------------------------------



ASSET POOL ACQUISITION CERTIFICATE, AND (Y) IN ALL OTHER CONTEXTS, ALL ASSETS OF
A PORTFOLIO ENTITY.


(VII)         BY RESTATING IN ITS ENTIRETY THE DEFINITION OF “ASSET POOL
ACQUISITION CERTIFICATE” THEREIN TO READ AS FOLLOWS:


“ASSET POOL ACQUISITION CERTIFICATE” SHALL MEAN A CERTIFICATE FROM AN EXECUTIVE
OFFICER OF BORROWER IN THE FORM OF EXHIBIT C TO THE AGREEMENT, TO WHICH IS
ATTACHED (AS CONTEMPLATED BY THE FORM OF SUCH CERTIFICATE) THE ASSET PURCHASE
AGREEMENT RELATING TO THE ASSETS PROPOSED TO BE PURCHASED, AND, IF NOT
PREVIOUSLY PROVIDED TO AGENT OR IF AMENDED, RESTATED OR OTHERWISE MODIFIED SINCE
PREVIOUSLY PROVIDED, THE CHARTER DOCUMENTS FOR THE PURCHASING PORTFOLIO ENTITY
AND ANY SHAREHOLDERS AGREEMENT ENTERED INTO OR PROPOSED TO BE ENTERED INTO BY
THE HOLDERS OF THE EQUITY INTERESTS OF SUCH PORTFOLIO ENTITY; PROVIDED THAT WITH
RESPECT TO ANY CRESTONE PORTFOLIO ENTITY, THE CERTIFICATE MAY RELATE TO THE
ORIGINATION OF AN ASSET IN WHICH CASE BORROWER SHALL PROVIDE SUCH OTHER
DOCUMENTATION REQUESTED BY AGENT RELATED TO THE ASSET.


(VIII)        BY RESTATING IN ITS ENTIRETY THE DEFINITION OF “BORROWING BASE” IN
ANNEX I THERETO TO READ AS FOLLOWS:

“Borrowing Base” shall mean, as of any date of calculation, an amount equal to
the sum of (A) the Traditional Borrowing Base plus (B) the New Ventures
Borrowing Base.


(IX)           BY RESTATING IN ITS ENTIRETY THE DEFINITION OF “BORROWING BASE
AVAILABILITY” IN ANNEX 1 THERETO TO READ AS FOLLOWS:


“BORROWING BASE AVAILABILITY” SHALL MEAN, AS OF ANY COMPUTATION DATE, AN AMOUNT
EQUAL TO THE SUM OF (A) 70% OF THE TRADITIONAL BORROWING BASE IN EFFECT ON SUCH
DATE PLUS (B) 40% OF THE NEW VENTURES BORROWING BASE IN EFFECT ON SUCH DATE.


(X)            BY RESTATING IN ITS ENTIRETY THE DEFINITION OF “ELIGIBLE ASSET
POOL” IN ANNEX 1 THERETO TO READ AS FOLLOWS:


“ELIGIBLE ASSET POOL” SHALL MEAN AN ASSET POOL, TO BE ACQUIRED BY A PORTFOLIO
ENTITY FROM AN ELIGIBLE SELLER FOR AN ALL CASH PURCHASE PRICE, WHICH (UNLESS
AGENT IN ITS DISCRETION OTHERWISE CONSENTS IN WRITING) CONFORMS IN EVERY RESPECT
WITH THE REQUIREMENTS OF EXHIBIT D TO THE AGREEMENT; PROVIDED THAT (A) WITH
RESPECT TO ABL THE REQUIREMENTS OF ITEMS 2 AND 5 OF EXHIBIT D SHALL NOT APPLY,
AND (B) WITH RESPECT TO A CRESTONE PORTFOLIO ENTITY, THAT ANY ASSET POOL WHICH
IS AN ASSET ORIGINATED BY THE CRESTONE PORTFOLIO ENTITY IS NOT SUBJECT TO THE
REQUIREMENT THAT THE ASSET POOL BE ACQUIRED FROM AN ELIGIBLE SELLER OR THAT THE
ELIGIBLE ASSET POOL CONFORM IN ANY RESPECT WITH THE REQUIREMENTS OF ITEMS 1(C),
2 AND 5 OF EXHIBIT D TO THE AGREEMENT.


(XI)           BY RESTATING IN ITS ENTIRETY THE DEFINITION OF “ELIGIBLE
PORTFOLIO ENTITY” IN ANNEX 1 THERETO TO READ AS FOLLOWS:

5


--------------------------------------------------------------------------------



“ELIGIBLE PORTFOLIO ENTITY” SHALL MEAN A PARTNERSHIP, CORPORATION, TRUST, OR
LIMITED LIABILITY COMPANY OR, IF NOT FORMED IN THE UNITED STATES, A SIMILAR
FOREIGN ORGANIZED ENTITY WHICH IS A PORTFOLIO ENTITY OF WHICH (I) IF SUCH
PORTFOLIO ENTITY IS A US PERSON, NOT LESS THAN 50% OF EACH CLASS OF EQUITY
INTERESTS IS OWNED DIRECTLY OR INDIRECTLY BY BORROWER OR A PRIMARY OBLIGOR, (II)
NO EQUITY INTERESTS THEREOF OWNED DIRECTLY OR INDIRECTLY BY BORROWER OR A
PRIMARY OBLIGOR ARE PLEDGED TO ANY PERSON OTHER THAN AGENT, FOR THE BENEFIT OF
THE LENDERS, PROVIDED THAT THE EQUITY INTERESTS OF A CRESTONE PORTFOLIO ENTITY
MAY BE PLEDGED TO SECURE THE CRESTONE FACILITY, SO LONG AS THE CRESTONE NOTES
AND DOCUMENTS SECURING THE CRESTONE FACILITY ARE ASSIGNED TO AGENT TO SECURE THE
OBLIGATIONS OF BORROWER HEREIN, (III) THE CHARTER DOCUMENTS AND SHAREHOLDER
AGREEMENTS RESULT IN PERMITTED SHAREHOLDER ARRANGEMENTS, (IV) WHICH HAS NO
INDEBTEDNESS OTHER THAN INDEBTEDNESS UNDER AN INDEBTEDNESS INSTRUMENT (A)
PURSUANT TO APPROVED PORTFOLIO LEVERAGE ARRANGEMENTS, OR WITH RESPECT TO ABL,
THE ABL FACILITY, (B) INCURRED TO PAY DEVELOPMENT EXPENSES RELATED TO REAL
ESTATE, OR (C) LOANED TO IT BY THE OWNERS OF THE EQUITY INTERESTS OF THE
PORTFOLIO ENTITY TO PAY PROPERTY IMPROVEMENT EXPENSES, AND (VI) IN RESPECT OF
WHICH NO DISCLOSURE RESTRICTION EXISTS.


(XII)          BY RESTATING IN ITS ENTIRETY THE DEFINITION OF “PORTFOLIO ENTITY”
IN ANNEX 1 THERETO TO READ AS FOLLOWS:


“PORTFOLIO ENTITY” SHALL MEAN ANY ENTITY (OTHER THAN AN REO AFFILIATE OR AN
IMMATERIAL ENTITY) IN WHICH BORROWER OR A PRIMARY OBLIGOR IS DIRECTLY OR
INDIRECTLY AN EQUITY OWNER AND WHICH WAS FORMED FOR THE PURPOSE OF ACQUIRING
ASSET POOLS, AND SHALL ALSO INCLUDE BOSQUE LEASING, L.P. (WHICH IS OWNED BY
BOSQUE ASSET CORP. AND BOSQUE GP CORP.), FIRSTSTREET INVESTMENT LLC (WHICH IS
OWNED BY FIRSTSTREET INVESTMENT CORPORATION, WAMCO III, LTD. AND WAMCO IX,
LTD.), ABL (WHICH WAS FORMED FOR THE PURPOSE OF ORIGINATING AND ACQUIRING SBA
LOANS) AND EACH CRESTONE PORTFOLIO ENTITY.


(XIII)         BY RESTATING IN ITS ENTIRETY THE DEFINITION OF “TOTAL LOAN
COMMITMENT” THEREIN TO READ AS FOLLOWS:

“Total Loan Commitment” shall mean the sum of the Loan Commitments of all of the
Lenders, as from time to time reduced pursuant to Section 2.6, which as of the
Amendment Closing Date shall be $225,000,000.


(B)           SECTION 2.1(B).  SECTION 2.1(B) OF THE AGREEMENT IS S AMENDED AND
RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


(B) THE LOANS SHALL BE USED BY BORROWER SOLELY (I) (A) TO MAKE ADVANCES TO A
PRIMARY OBLIGOR, THE FULL AMOUNT OF WHICH ADVANCES ARE USED BY SUCH PRIMARY
OBLIGOR (AS MORE FULLY SET FORTH IN OTHER PORTIONS OF THIS SECTION 2, IN SECTION
6B AND IN OTHER SECTIONS OF THIS AGREEMENT) TO MAKE, DIRECTLY OR INDIRECTLY, A
LOAN OR CONTRIBUTION TO THE CAPITAL OF AN ELIGIBLE PORTFOLIO ENTITY TO BE USED
BY SUCH ENTITY FOR THE ACQUISITION OF ONE OR MORE ELIGIBLE ASSET POOLS, (B) TO
MAKE ADVANCES TO AN ELIGIBLE PORTFOLIO ENTITY,

6


--------------------------------------------------------------------------------



THE FULL AMOUNT OF WHICH ADVANCES ARE USED BY SUCH ENTITY FOR THE ACQUISITION OF
ONE OR MORE ELIGIBLE ASSET POOLS, (C) TO MAKE AN ADVANCE TO FC COMMERCIAL, THE
FULL AMOUNT OF WHICH ADVANCE IS USED BY FC COMMERCIAL TO MAKE THE FC COMMERCIAL
REAL PROPERTY FINANCING LOAN, (D) TO MAKE ADVANCES TO FC COMMERCIAL TO ENABLE FC
COMMERCIAL TO MAKE LOANS TO FIRSTCITY DENVER INVESTMENT CORP. TO BE LOANED TO
CRESTONE PORTFOLIO ENTITIES UNDER THE CRESTONE FACILITY, OR (D) IF REQUESTED BY
BORROWER IN THE NOTICE OF BORROWING FOR SUCH LOANS, TO PAY ANY FEE (INCLUDING
THE UTILIZATION FEE) IN RESPECT OF SUCH LOANS (SUCH LOANS, “ACQUISITION LOANS”);
OR (II) FOR WORKING CAPITAL AND OTHER GENERAL CORPORATE PURPOSES (SUCH LOANS,
“WORKING CAPITAL LOANS”).


(C)           SECTION 4.3.  SECTION 4.3 OF THE AGREEMENT IS AMENDED AND RESTATED
IN ITS ENTIRETY TO READ AS FOLLOWS:

Section 4.3   Utilization Fee.  Borrower agrees to pay to Agent, for the ratable
account of each Lender (based upon the percentage that each Lender’s Loan
Commitment represents of the Total Loan Commitment) a utilization fee equal to
1% of the amount of each Acquisition Loan made and each Letter of Credit
(Acquisition) issued, such fee to be due and payable on each date on which a
Loan is made or a Letter of Credit (Acquisition) is issued (each such fee, a
“Utilization Fee”); provided, however, in no event shall the aggregate amount of
Utilization Fees payable during the term of this Agreement exceed $600,000.  The
Existing Term Loans shall not be subject to the Utilization Fee.  The Agent
acknowledges that the maximum aggregate Utilization Fee of $600,000 has been
paid in full.


(D)           SECTION 4.4.  SECTION 4.4 OF THE AGREEMENT IS AMENDED AND RESTATED
IN ITS ENTIRETY TO READ AS FOLLOWS:

Section 4.4   Upfront Fee.  Borrower agrees to pay to Agent, for the ratable
account of each Lender (based upon the percentage that each Lender’s Loan
Commitment represents of the Total Loan Commitment) an upfront fee on the
increase in the Total Loan Commitment effected on the Amendment Closing Date
(the “Upfront Fee”) in the amount of $500,000, which fee shall be due and
payable on the Amendment Closing Date.


(E)           SECTION 5.3.  SECTION 5.3 OF THE AGREEMENT IS AMENDED AND RESTATED
IN ITS ENTIRETY TO READ AS FOLLOWS:

5.3             Payment Date and Distribution of Funds.

(a)             Until such time as Agent or the Subordinated Agent, as the case
may be, has exercised control over the Cash Flow Cash Collateral Account and the
Cash Collateral Account-Servicing in accordance with the Loan Documents, all
funds in such accounts shall be distributed by Borrower on the fourth to last
Business Day of each month (each, a “Payment Date”) pursuant to the distribution
statement approved in writing by Agent or the Subordinated Agent, as the case
may be (or at any other times as may be

7


--------------------------------------------------------------------------------


agreed upon from time to time by Borrower, Agent, Subordinated Agent and
Lenders) to be paid and applied as follows:

(i)              First, to the payment to Agent, for the account of Lenders, of
all interest on the Loans which is then due and payable;

(ii)             Second, to the payment to Agent, for the account of Lenders, of
any Commitment Commission and any Letter of Credit Fee payable pursuant to
Section 2A.3(a);

(iii)            Third, to the payment to Subordinated Agent, for the account of
Subordinated Lenders, of all interest on the Subordinated Debt which is then due
and payable;

(iv)            Fourth, to the payment to Subordinated Agent, for the account of
Subordinated Lenders, of any commitment fee in respect of Subordinated Debt
which is due and owing;

(v)             Fifth, to the payment to Agent, for the account of Lenders, as a
principal payment, any mandatory prepayment which is then due and payable
pursuant to Section 2.4(a) and 2.4(b);

(vi)            Sixth, to the payment to Subordinated Agent, for the account of
Subordinated Lenders, as a principal payment, any mandatory prepayment which is
then due and payable on the Subordinated Debt;

(vii)           Seventh, to the payment to Agent, for the account of Lenders, an
amount equal to all of any fees, late charges and other fees and expenses which
are then due and payable to Agent and/or Lenders under this Agreement or any of
the other Loan Documents or which will become so due and payable on or before
the last day of the calendar month in which the Payment Date in question occurs;

(viii)          Eighth, to the payment to Subordinated Agent, for the account of
Subordinated Lenders, an amount equal to all of any fees, late charges and other
fees and expenses which are then due and payable to Subordinated Agent and/or
Subordinated Lenders under the Subordinated Debt;

(ix)            Ninth, to the payment to Agent, for the account of Lenders, as a
principal payment, an amount equal to the amount (if any) of any voluntary
prepayment which Borrower elects to pay pursuant to Section 2.5 and any
Commitment Commission payable pursuant to Section 2.6(c);

(x)             Tenth, to the payment to Subordinated Agent, for the account of
Subordinated Lenders, as a principal payment, an amount equal to the amount (if
any) of any voluntary prepayment which Borrower elects to pay on the
Subordinated Debt;

8


--------------------------------------------------------------------------------


(xi)                 Eleventh, to the payment to Borrower of any remaining
balance of the funds in the Cash Flow Cash Collateral Account and the Cash
Collateral Account-Servicing.

(b)                 Upon the exercise by Agent, or the Subordinated Agent, as
the case may be,  of its right to control the Cash Flow Cash Collateral Account
and the Cash Collateral Account-Servicing in accordance with the Loan Documents,
all funds in the Cash Flow Cash Collateral Account and the Cash Collateral
Account-Servicing may be applied by Agent, or the Subordinated Agent, as the
case may be, to Obligations in the following order of priority:  (i) to any
amounts not otherwise listed in this Section 5.2 then due and payable by
Borrower under this Agreement, the Notes or the Security Documents, (ii) to any
interest on the Notes (pro rata according to the aggregate amount of interest
then due and payable on the Notes) then due and payable, (iii) to any Commitment
Commission then due and payable pursuant hereto, (iv) to any other fees then due
and payable pursuant to Section 4 of this Agreement, pro rata according to the
aggregate amount of fees then due and payable, (v) to any principal amount then
due under the Notes, (vi) to any interest on the Subordinated Debt then due and
payable, (vii) to any commitment fee then due and payable on the Subordinated
Debt, (viii) to any other fees then due and payable on the Subordinated Debt,
(ix) to any principal amount then due under the Subordinated Debt, (x) to any
amounts not then due under the Notes, unless otherwise provided herein and (xi)
to any amounts not then due under the Subordinated Debt.


(F)            SECTION 6B.3.  SECTION 6B.3 OF THE AGREEMENT IS AMENDED BY ADDING
THERETO A NEW SECTION 6B.3 TO READ IN ITS ENTIRETY AS FOLLOWS:


6B.3  CONSUMMATION OF ASSET ACQUISITION.  EXCEPT AS TO ANY ASSET POOL THAT
CONSISTS OF AN ASSET ORIGINATED BY A CRESTONE PORTFOLIO ENTITY, THERE SHALL HAVE
BEEN DELIVERED TO AGENT EVIDENCE SATISFACTORY TO AGENT THAT THE ACQUISITION OF
THE ASSET POOL DESCRIBED IN THE RELATED ASSET POOL ACQUISITION CERTIFICATE SHALL
HAVE BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE APPLICABLE ASSET
PURCHASE AGREEMENT (WITHOUT ANY WAIVER OF ANY MATERIAL PROVISION THEREOF BY THE
SUBJECT PORTFOLIO ENTITY) AND THE ASSET POOL CONFORMS TO THE DESCRIPTION THEREOF
CONTAINED IN THE ASSET POOL ACQUISITION CERTIFICATE AS MODIFIED BY REVISIONS
PERMITTED BY SECTION 6B.4, THAT THE ENTIRE AMOUNT OF PROCEEDS OF SUCH LOAN WERE
LOANED OR CONTRIBUTED BY BORROWER TO THE SUBJECT PORTFOLIO ENTITY OR A PRIMARY
OBLIGOR WHICH DIRECTLY OR INDIRECTLY LOANED OR CONTRIBUTED SUCH FUNDS TO THE
SUBJECT PORTFOLIO ENTITY SIMULTANEOUSLY WITH THE CLOSING OF SUCH ACQUISITION,
THAT THE ENTIRE AMOUNT OF THE CAPITAL CONTRIBUTION BY OTHER HOLDERS OF THE
EQUITY INTERESTS IN SUCH SUBJECT PORTFOLIO ENTITY WERE CONTRIBUTED, AND THE
PROCEEDS OF ALL INDEBTEDNESS INCURRED BY SUCH SUBJECT PORTFOLIO ENTITY WERE
RECEIVED BY SUCH SUBJECT PORTFOLIO ENTITY, AT THE SAME TIME AS OR BEFORE SUCH
PRIMARY OBLIGOR’S CONTRIBUTION OR LOAN, AND THAT SUCH SUBJECT PORTFOLIO ENTITY
USED ALL SUCH LOANS OR CAPITAL CONTRIBUTIONS TOGETHER WITH ALL SUCH PROCEEDS OF
INDEBTEDNESS TO ACQUIRE SUCH ASSET POOL.  AS TO ANY ASSET POOL THAT CONSISTS OF
AN ASSET ORIGINATED BY A CRESTONE PORTFOLIO ENTITY, THERE SHALL HAVE BEEN

9


--------------------------------------------------------------------------------



DELIVERED TO AGENT EVIDENCE SATISFACTORY TO AGENT THAT THE ORIGINATION OF THE
ASSET POOL DESCRIBED IN THE RELATED ASSET POOL ACQUISITION CERTIFICATE SHALL
HAVE BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS SET FORTH IN THE APPLICABLE
ASSET POOL ACQUISITION CERTIFICATE (WITHOUT ANY WAIVER OF ANY MATERIAL PROVISION
THEREOF BY THE CRESTONE PORTFOLIO ENTITY) AND THE ASSET POOL CONFORMS TO THE
DESCRIPTION THEREOF CONTAINED IN THE ASSET POOL ACQUISITION CERTIFICATE AS
MODIFIED BY REVISIONS PERMITTED BY SECTION 6B.4, THAT THE ENTIRE AMOUNT OF
PROCEEDS OF SUCH LOAN WERE LOANED UNDER THE CRESTONE FACILITY TO THE CRESTONE
PORTFOLIO ENTITY SIMULTANEOUSLY WITH THE FUNDING OF THE ASSET POOL, AND, AND
THAT SUCH CRESTONE PORTFOLIO ENTITY USED ALL SUCH FUNDS TO ORIGINATE THE ASSET
POOL.


(G)           SECTION 7.1.  SECTION 7.1 OF THE AGREEMENT IS AMENDED BY ADDING
THERETO A NEW SUBSECTION (N) TO READ IN ITS ENTIRETY AS FOLLOWS:


(N)  AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 30 DAYS AFTER THE CLOSE OF
EACH CALENDAR MONTH, AS AT THE END OF SUCH MONTH AND FOR THE PERIOD COMMENCING
AT THE END OF THE PREVIOUS FISCAL YEAR AND ENDING WITH THE END OF SUCH MONTH, A
BALANCE SHEET OF EACH NEW VENTURE, AND THE RELATED STATEMENT OF OPERATIONS FOR
SUCH PERIOD, EACH CERTIFIED BY THE CFO OF SUCH NEW VENTURE AS BEING PREPARED IN
ACCORDANCE WITH GAAP AND TO PRESENT FAIRLY THE FINANCIAL POSITION AND RESULTS OF
OPERATION OF SUCH NEW VENTURE FOR SUCH PERIOD.


(H)           SECTION 8.3(V).  SECTION 8.3(V) OF THE AGREEMENT IS AMENDED AND
RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


(V) INDEBTEDNESS OF FIRSTCITY DENVER INVESTMENT CORP. PAYABLE TO FC COMMERCIAL
RELATED TO LOANS MADE BY FC COMMERCIAL TO ENABLE FIRSTCITY DENVER INVESTMENT
CORP. TO FUND LOANS TO CRESTONE PORTFOLIO ENTITIES UNDER THE CRESTONE FACILITY.


(I)            SECTION 8.12(A).  SECTION 8.12(A) OF THE AGREEMENT IS AMENDED AND
RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


(A) EXCEPT AS SET FORTH ON SCHEDULE 8.12(A), NONE OF BORROWER, ANY SUBSIDIARY OR
ANY PORTFOLIO ENTITY-50% SHALL MAKE ANY LOAN TO ANY PERSON, OR OTHERWISE INVEST
IN OR ACQUIRE ANY NOTE, BOND, OTHER DEBT INSTRUMENTS OR OBLIGATIONS OF OR ISSUED
BY ANY PERSON EXCEPT (SUBJECT TO COMPLIANCE WITH SECTION 7.15) (I) FOR LOANS
MADE BY BORROWER TO ANY PRIMARY OBLIGORS WHICH ARE EVIDENCED BY A PLEDGED NOTE;
(II) FOR LOANS MADE BY BORROWER, ANY SUBSIDIARY OR ANY PORTFOLIO ENTITY-50% TO
ANY PORTFOLIO ENTITY IN THE ORDINARY COURSE OF BUSINESS, WHICH LOANS ARE
EVIDENCED BY A PLEDGED NOTE IN THE CASE OF A LOAN BY THE BORROWER OR ANY
SUBSIDIARY OR A NOTE IN THE CASE OF A LOAN BY A PORTFOLIO ENTITY-50%, OR AN
INTER-COMPANY RECEIVABLE; (III) THE ACCEPTING BY A SUBSIDIARY OR A PORTFOLIO
ENTITY-50% OF A NOTE FROM ITS 100% OWNED REO AFFILIATE EVIDENCING THE DEFERRED
PURCHASE PRICE OF A MORTGAGE NOTE SOLD TO SUCH REO AFFILIATE BY SUCH SUBSIDIARY
OR PORTFOLIO ENTITY-50% OR A PORTION OF THE PURCHASE PRICE FOR THE REAL PROPERTY
IN THE EVENT THAT THE REO AFFILIATE

10


--------------------------------------------------------------------------------



ACQUIRES THE REAL PROPERTY AT A FORECLOSURE SALE OR OTHERWISE BY PURCHASE FROM
THE SUBSIDIARY OR PORTFOLIO ENTITY-50%; (IV) THE ACCEPTING BY AN REO AFFILIATE,
A LATIN AMERICAN ACQUISITION ENTITY OR A EUROPEAN ACQUISITION ENTITY OF A NOTE
FROM THE TRANSFEREE OF REAL PROPERTY SOLD BY SUCH REO AFFILIATE, LATIN AMERICAN
ACQUISITION ENTITY OR EUROPEAN ACQUISITION ENTITY (AS THE CASE MAY BE) IN THE
ORDINARY COURSE OF BUSINESS EVIDENCING A PORTION OF THE DEFERRED PURCHASE PRICE
OF SUCH PROPERTY; (V) IN THE CASE OF FC SERVICING AND ASDM, SHORT TERM SERVICER
ADVANCES IN THE ORDINARY COURSE OF BUSINESS WITH RESPECT TO PORTFOLIOS WHICH
THEY ARE SERVICING IN AGGREGATE PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING NOT
IN EXCESS OF $5,000,000, ON A COMBINED BASIS; (VI) DIRECT OR INDIRECT LOANS BY
PRIMARY OBLIGORS TO A PORTFOLIO ENTITY FOR THE ACQUISITION OF AN ASSET POOL IN
ACCORDANCE WITH THE OTHER TERMS HEREOF ON THE FUNDING DATE OF THE ACQUISITION
LOANS RELATING THERETO IN ACCORDANCE WITH THE ASSET POOL ACQUISITION CERTIFICATE
RELATING THERETO (OR OF ANY OTHER ASSET POOL IN RESPECT OF WHICH NO LOANS HAVE
BEEN REQUESTED IF SUCH ACQUISITION IS IN THE ORDINARY COURSE OF BUSINESS FOR THE
CONSOLIDATED GROUP AND IS NOT OTHERWISE PROHIBITED HEREUNDER); (VII) DIRECT OR
INDIRECT LOANS BY PRIMARY OBLIGORS TO PORTFOLIO ENTITIES TO BE USED BY SUCH
ENTITIES (A) TO PAY DEVELOPMENT EXPENSES RELATED TO REAL ESTATE OR (B) TO PAY
PORTFOLIO PROTECTION EXPENSES; (VIII) SBA LOANS MADE BY ABL IN ACCORDANCE WITH
THE SBA RULES AND REGULATIONS; AND (IX) LOANS MADE BY FC COMMERCIAL TO FIRSTCITY
DENVER INVESTMENT CORP. TO ENABLE FIRSTCITY DENVER INVESTMENT CORP. TO FUND
LOANS TO CRESTONE PORTFOLIO ENTITIES UNDER THE CRESTONE FACILITY.


(J)            SECTION 8.15.  SECTION 8.15 OF THE AGREEMENT IS AMENDED AND
RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


8.15 USE OF PROCEEDS.  THE PROCEEDS OF ACQUISITION LOANS SHALL BE USED BY
BORROWER SOLELY TO MAKE ADVANCES EVIDENCED BY PLEDGED NOTES IN THE AMOUNT OF
SUCH ADVANCE (MINUS ANY PORTION THEREOF UTILIZED TO PAY ANY UTILIZATION FEE) TO
A PRIMARY OBLIGOR FOR SUCH PRIMARY OBLIGOR, DIRECTLY OR INDIRECTLY, TO LOAN TO,
OR CONTRIBUTE TO THE CAPITAL OF, THE PORTFOLIO ENTITY IDENTIFIED IN THE NOTICE
OF BORROWING, THE FULL AMOUNT OF WHICH LOAN OR CONTRIBUTION TO CAPITAL IS USED
BY SUCH PORTFOLIO ENTITY TO PAY ALL OR A PORTION OF THE ACQUISITION PRICE OF THE
ASSET POOL IDENTIFIED IN THE RELATED NOTICE OF BORROWING TO THE SELLER OF SUCH
ASSET POOL PREVIOUSLY IDENTIFIED TO AGENT AND LENDERS PURSUANT TO THE TERMS
HEREOF; PROVIDED THAT ACQUISITION LOANS MADE TO ENABLE FIRSTCITY DENVER
INVESTMENT CORP. TO MAKE LOANS TO A CRESTONE PORTFOLIO ENTITY MAY BE ADVANCED BY
BORROWER TO FC COMMERCIAL TO BE ADVANCED BY FC COMMERCIAL TO FIRSTCITY DENVER
INVESTMENT CORP.  THE PROCEEDS OF WORKING CAPITAL LOANS SHALL BE USED SOLELY FOR
WORKING CAPITAL PURPOSES OF BORROWER.


(K)           SECTION 8.18(A)(III).  SECTION 8.18(A)(III) OF THE AGREEMENT IS
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


(III)  MAINTAIN A TANGIBLE NET WORTH EQUAL TO OR GREATER THAN $85,000,000 FOR
THE LAST DAY OF THE FISCAL QUARTER THEN ENDED.

11


--------------------------------------------------------------------------------



(L)            SECTION 8.26(A).  SECTION 8.26(A) OF THE AGREEMENT IS AMENDED AND
RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


(A) BORROWER SHALL ENSURE THAT FC SERVICING OR MINN SERVICING IS THE SERVICER
FOR EACH SUBSIDIARY AND PORTFOLIO ENTITY-50% WHICH IS A US PERSON, EXCEPT AS TO
(A) ABL, WHICH WILL SERVICE ALL LOANS ORIGINATED OR ACQUIRED BY ABL, AND (B)
EACH CRESTONE PORTFOLIO ENTITY, WHOSE ASSETS WILL BE SERVICED BY FIRSTCITY
CRESTONE LLC.


(M)          SECTION 8.28(A).  SECTION 8.28(A) OF THE AGREEMENT IS AMENDED AND
RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


(A) IN FURTHERANCE AND NOT IN LIMITATION OF THE OTHER RESTRICTIONS SET FORTH IN
THIS AGREEMENT, BORROWER SHALL ENSURE THAT (I) NO SUBSIDIARY WHICH IS A
PORTFOLIO ENTITY AND NO PORTFOLIO ENTITY-50% ENGAGES IN ANY ACTIVITY OTHER THAN
OWNING ASSET POOLS AND SHALL HAVE NO ASSETS OTHER THAN SUCH ASSET POOLS,
COLLECTIONS THEREON AND INTERESTS IN REO AFFILIATES OF WHICH IT IS THE REO
OWNER, OR THE OWNERSHIP OF INCIDENTAL EQUITY INTERESTS, PROVIDED, THAT (I) A
SUBSIDIARY OR A PORTFOLIO ENTITY-50% DOING BUSINESS OUTSIDE THE UNITED STATES
MAY OWN THE TYPE OF ASSETS AN REO AFFILIATE WOULD OWN (IF IT HAD AN REO
AFFILIATE OF WHICH IT WERE THE REO OWNER); (II) EACH REO AFFILIATE SHALL BE
FORMED IN RESPECT OF A SPECIFIC REO OWNER AND SHALL NOT HOLD ASSETS OTHER THAN
FROM SUCH REO OWNER; (III) WAMCO III, LTD. AND WAMCO IX, LTD. MAY CONTINUE TO
OWN EQUITY INTERESTS IN FIRSTSTREET INVESTMENT LLC; (IV) ABL MAY ORIGINATE AND
SERVICE SBA LOANS IN ACCORDANCE WITH THE SBA RULES AND REGULATIONS; AND (IV)
CRESTONE PORTFOLIO ENTITIES MAY ORIGINATE ASSETS AND ENGAGE IN THOSE ACTIVITIES
DESCRIBED IN SECTION 10.33.


(N)           SECTION 9.19.  SECTION 9 OF THE AGREEMENT IS AMENDED BY ADDING
THERETO A NEW SECTION 9.19 TO READ IN ITS ENTIRETY AS FOLLOWS:

9.19.  Closing of Subordinated Debt.  Borrower shall have failed to execute and
deliver by no later than September 5, 2007 documents evidencing and effecting a
closing under the Subordinated Debt.


(O)           SECTION 10.33.  SECTION 10.33 OF THE AGREEMENT IS DELETED AND
REPLACED IN ITS ENTIRETY TO READ AS FOLLOWS:


10.33  CRESTONE PORTFOLIO ENTITIES.  FC COMMERCIAL HAS ORGANIZED AN EIGHTY PER
CENT (80%) OWNED SUBSIDIARY, FIRSTCITY DENVER INVESTMENT CORP., IN CONNECTION
WITH CRESTONE PARTNERS, LLC, WHICH OWNS THE REMAINING TWENTY PER CENT (20%)
OWNERSHIP INTEREST, FOR THE PURPOSE OF INVESTING IN (A) DISTRESSED DEBT, (B)
SPECIAL SITUATION MEZZANINE AND BRIDGE LOAN ORIGINATIONS, (C) LEVERAGED BUYOUTS
AND (D) OTHER SPECIAL INVESTMENT OPPORTUNITIES TO BE DETERMINED BY FC COMMERCIAL
AND CRESTONE PARTNERS, LLC.  FIRSTCITY DENVER INVESTMENT CORP. HAS A WHOLLY
OWNED SUBSIDIARY, FIRSTCITY CRESTONE, LLC, WHICH WILL SERVICE ASSETS OWNED BY
SUBSIDIARIES OF FIRSTCITY DENVER INVESTMENT CORP.  FIRSTCITY DENVER INVESTMENT
CORP. WILL PROVIDE FINANCING FOR THE CRESTONE PORTFOLIO ENTITIES PURSUANT TO THE
CRESTONE FACILITY.

12


--------------------------------------------------------------------------------



BORROWER AND LENDERS AGREE THAT THE LOANS MADE TO BORROWER TO BE ADVANCED TO FC
COMMERCIAL AND ADVANCED BY FC COMMERCIAL TO FIRSTCITY DENVER INVESTMENT CORP. TO
ENABLE IT TO MAKE LOANS UNDER THE CRESTONE FACILITY SHALL CONSTITUTE ACQUISITION
LOANS NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT THAT LIMITS ACQUISITION
LOANS TO LOANS MADE TO A PORTFOLIO ENTITY TO ACQUIRE LOANS, ASSETS POOLS OR
OTHER ASSETS, AND THAT THE CRESTONE FACILITY SHALL CONSTITUTE AN APPROVED
PORTFOLIO LEVERAGE ARRANGEMENT NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT
THAT PROVIDES THAT AN APPROVED PORTFOLIO LEVERAGE ARRANGEMENT MUST BE MADE BY A
FINANCIAL INSTITUTION OR THAT LOANS MADE UNDER ANY APPROVED PORTFOLIO LEVERAGE
ARRANGEMENT MUST BE FOR ACQUISITION OF LOANS OR OTHER ASSETS.  BORROWER AND
LENDERS AGREE THAT THE CRESTONE PORTFOLIO ENTITIES SHALL CONSTITUTE ELIGIBLE
PORTFOLIO ENTITIES NOTWITHSTANDING THAT THE ASSETS OF THE CRESTONE PORTFOLIO
ENTITIES WILL BE PLEDGED TO SECURE THE CRESTONE FACILITY.


(P)           EXHIBIT G.  EXHIBIT G (BORROWING BASE CERTIFICATE) TO THE
AGREEMENT IS AMENDED AND RESTATED IN ITS ENTIRETY AS SET FORTH IN EXHIBIT G
HERETO.


(Q)           TERMINATION OF FC HOLDINGS LINE OF CREDIT.  THE FC HOLDINGS LINE
OF CREDIT HAS BEEN FULLY PAID BY FC HOLDINGS AND ALL LIENS AND SECURITY
INTERESTS ARISING UNDER THE HOLDINGS/CFSC LOAN AGREEMENT, THE HOLDINGS/CFSC LOAN
DOCUMENTS AND DOCUMENTS EXECUTED IN CONNECTION THEREWITH HAVE BEEN RELEASED. 
THE FOLLOWING TERMS AND PROVISIONS IN THE AGREEMENT SHALL BE DELETED FROM THE
AGREEMENT EFFECTIVE UPON EXECUTION OF THIS AMENDMENT: CFSC, CFSC GUARANTY
SUBORDINATION AGREEMENT, CFSC INTERCREDITOR AGREEMENT, FC HOLDINGS LINE OF
CREDIT, HOLDINGS/CFSC LOAN AGREEMENT, HOLDINGS/CFSC LOAN DOCUMENTS, SHARED
COLLATERAL, SECTION 8.23 AND SECTION 10.33 WHICH IS REPLACE IN THIS AMENDMENT BY
A NEW SECTION 10.33 RELATED TO THE CRESTONE PORTFOLIO ENTITIES WHICH REMAINS IN
FULL FORCE AND EFFECT.  ALL PROVISIONS IN THE AGREEMENT RELATED TO THE FC
HOLDINGS LINE OF CREDIT AND THE TERMS DELETED IN THIS SUBPART (Q) SHALL BE OF NO
FURTHER FORCE OR EFFECT.


4.  CONSENT.  THE BORROWER HAS ADVISED THE AGENT THAT FIRSTCITY MEXICO, SA DE CV
AND CERTAIN AFFILIATES HAVE BEEN REQUESTED TO INDEMNIFY KPMG CARDENAS DOSAL,
S.C. IN CONNECTION WITH ITS PROVISION OF SERVICES RELATING TO TRANSFER PRICING
MATTERS, SUCH INDEMNITY TO BE IN THE FORM OF EXHIBIT 1 HERETO (THE
“INDEMNITY”).  THE ISSUANCE OF THE INDEMNITY IS PROHIBITED BY THE AGREEMENT.

  In reliance upon the representations, warranties, and agreements set forth
herein, the Agent hereby consents to the execution and delivery of the
Indemnity.

The Agent consents to the loans to be made by FC Commercial to FirstCity Denver
Investment Corp. to enable it to make loans under the Crestone Facility.  The
Agent also consents to the pledge of Assets by each Crestone Portfolio Entity to
secure the Crestone Facility and the assignment of those liens and security
interests by FirstCity Denver Investment Corp. to FC Commercial.


5.  REPRESENTATIONS.  IN ORDER TO INDUCE THE AGENT AND THE LENDERS TO EXECUTE
THIS AMENDMENT, THE BORROWER HEREBY REPRESENTS, WARRANTS AND COVENANTS TO THE
AGENT AND THE LENDERS AS OF THE DATE HEREOF AND (IF DIFFERENT) AS OF THE
AMENDMENT CLOSING DATE (WHICH

13


--------------------------------------------------------------------------------



REPRESENTATIONS, WARRANTIES AND COVENANTS SHALL SURVIVE THE EXECUTION, DELIVERY
AND EFFECTIVENESS OF THIS AMENDMENT) AS FOLLOWS:


(A)           NO DEFAULT OR EVENT OF DEFAULT EXISTS.


(B)           EACH REPRESENTATION AND WARRANTY MADE BY BORROWER, EACH PRIMARY
OBLIGOR, EACH PORTFOLIO ENTITY, EACH RELATED ENTITY AND EACH OTHER LOAN PARTY IN
THE LOAN DOCUMENTS IS TRUE AND CORRECT.


(C)           THE EXECUTION AND DELIVERY OF THIS AMENDMENT BY THE BORROWER AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION.


(D)           THIS AMENDMENT IS THE LEGAL, VALID AND BINDING OBLIGATION OF THE
BORROWER, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS SUBJECT, AS TO
ENFORCEABILITY, TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION AND SIMILAR
LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND TO GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEMENT IS CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW).


(E)           NO MATERIAL ADVERSE CHANGE HAS OCCURRED SINCE JUNE 30, 2007.


6.  EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME EFFECTIVE WHEN EACH OF THE
FOLLOWING CONDITIONS HAVE BEEN FULFILLED TO THE SATISFACTION OF THE AGENT (OR
WAIVED BY THE AGENT).


(A)           SIGNED COPIES.  THE BORROWER, THE LENDERS AND THE AGENT SHALL HAVE
EXECUTED A COPY HEREOF AND DELIVERED THE SAME TO THE AGENT AT 565 FIFTH AVENUE,
NEW YORK, NEW YORK 10017 (ATTENTION:  JOSEPH FRATUS) OR SUCH OTHER PLACE
DIRECTED BY THE AGENT.


(B)           GUARANTOR’S CONSENT.  EACH GUARANTOR SHALL HAVE EXECUTED A
CONFIRMING CONSENT, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS ANNEX A OR
OTHERWISE SATISFACTORY TO THE AGENT (A “CONFIRMING CONSENT”), AND DELIVERED THE
SAME TO THE AGENT AT 565 FIFTH AVENUE, NEW YORK, NEW YORK 10017 (ATTENTION: 
JOSEPH FRATUS) OR SUCH OTHER PLACE DIRECTED BY THE AGENT.


(C)           NO DEFAULTS.  NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST.


(D)           ACCURACY OF REPRESENTATIONS.  EACH REPRESENTATION AND WARRANTY
MADE BY THE BORROWER, EACH PRIMARY OBLIGOR, EACH PORTFOLIO ENTITY, EACH RELATED
ENTITY AND EACH OTHER LOAN PARTY IN THE AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE AMENDMENT CLOSING
DATE WITH THE SAME EFFECT AS THOUGH MADE AT AND AS OF SUCH DATE (EXCEPT FOR
THOSE THAT SPECIFICALLY SPEAK AS OF A PRIOR DATE).


(E)           AUDITED FINANCIALS.  THE BORROWER SHALL HAVE DELIVERED A COPY OF
ITS AUDITED FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2006 TO THE
AGENT AT 565 FIFTH AVENUE, NEW YORK, NEW YORK 10017 (ATTENTION:  JOSEPH FRATUS)
OR SUCH OTHER PLACE DIRECTED BY THE AGENT.

14


--------------------------------------------------------------------------------



7.  LIMITED NATURE OF AMENDMENTS.  THE AMENDMENTS SET FORTH HEREIN ARE LIMITED
PRECISELY AS WRITTEN AND SHALL NOT BE DEEMED TO (A) BE A CONSENT BY THE AGENT OR
THE LENDERS TO ANY WAIVER OF, OR MODIFICATION OF, ANY OTHER TERM OR CONDITION OF
THE AGREEMENT, OR ANY OF THE DOCUMENTS REFERRED TO IN ANY OF THE FOREGOING OR
(B) PREJUDICE ANY RIGHT OR RIGHTS WHICH ANY OF THE LENDERS OR THE AGENT MAY NOW
HAVE OR MAY HAVE IN THE FUTURE UNDER OR IN CONNECTION WITH THE AGREEMENT, OR ANY
OF THE DOCUMENTS REFERRED TO IN ANY OF THE FOREGOING.  EXCEPT AS EXPRESSLY
AMENDED HEREBY, THE TERMS AND PROVISIONS OF THE AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT.


8.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CHOICE
OF LAW DOCTRINE THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.


9.  JURISDICTION, WAIVER OF JURY TRIAL.  THE BORROWER HEREBY AGREES THAT ANY
LEGAL ACTION OR PROCEEDING AGAINST IT WITH RESPECT TO THIS AMENDMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK CITY OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AS THE AGENT
OR ANY LENDER MAY ELECT, AND, BY EXECUTION AND DELIVERY HEREOF, THE BORROWER
ACCEPTS AND CONSENTS FOR ITSELF AND IN RESPECT TO ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, UNLESS
WAIVED IN WRITING BY THE AGENT AND THE MAJORITY LENDERS.  EACH OF THE BORROWER,
THE AGENT AND THE LENDERS HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE BORROWER, ANY AFFILIATE OF THE
BORROWER, THE AGENT OR ANY LENDER.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE AGENT AND THE LENDER ENTERING INTO THIS AMENDMENT.


10.  HEADINGS.  THE DESCRIPTIVE HEADINGS OF THE VARIOUS PROVISIONS OF THIS
AMENDMENT ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE DEEMED
TO AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF.


11.  WRITINGS ONLY.  BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT NO TERM OR
PROVISION OF THE AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE
CHANGED, WAIVED, SUPPLEMENTED OR OTHERWISE MODIFIED VERBALLY, BUT ONLY BY AN
INSTRUMENT IN WRITING SIGNED BY THE RELEVANT PARTIES, AS FURTHER PROVIDED IN
SECTION 12.2 OF THE CREDIT AGREEMENT.


12.  COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, AND BY THE DIFFERENT PARTIES ON THE SAME OR SEPARATE COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO BE AN ORIGINAL,
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT. 
TELECOPIED SIGNATURES HERETO AND TO THE CONFIRMING CONSENT SHALL BE OF THE SAME
FORCE AND EFFECT AS AN ORIGINAL OF A MANUALLY SIGNED COPY.

[Signature page follows.]

15


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers.

BANK OF SCOTLAND,

 

Individually and as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

FIRSTCITY FINANCIAL CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Amendment No. 10 to Revolving Credit Agreement]


--------------------------------------------------------------------------------


Annex A

CONFIRMING CONSENT

Reference is hereby made to the foregoing Amendment (the “Amendment”) to the
Revolving Credit Agreement dated as of August 22, 2007 among the Borrower, the
Lenders and the Agent; said agreement, as amended and modified by the Amendment
and from time to time hereafter further amended or otherwise modified, the
“Amended Agreement”.

Each Guarantor hereby consents to the terms and provisions of the Amendment and
confirms and acknowledges that:

(a)  its obligations under the Loan Documents to which it is a party remain in
full force and effect and the terms “Obligations” and “Secured Obligations” used
in such Loan Documents include all Obligations of the Borrower under the Amended
Agreement; and

(b)  its consent and acknowledgement hereunder is not required under the terms
of such Loan Documents and any failure to obtain its consent or acknowledgment
to any subsequent amendment to the Agreement or the Amended Agreement or any of
the other Loan Documents will not affect the validity of its obligations under
the aforesaid Loan Documents or any other Loan Document, and this consent and
acknowledgement is being delivered for purposes of form only.

Capitalized terms used herein and not otherwise defined have the same meanings
as in the Amended Agreement.  This Consent is dated as of the Amendment Closing
Date (as defined in the Amendment).

FIRSTCITY COMMERCIAL CORPORATION

 

By:

 

 

 

Name: James C. Holmes

 

Title: Executive Vice President

 

FC CAPITAL CORP.

 

By:

 

 

 

Name: James C. Holmes

 

Title: Executive Vice President

 

FIRSTCITY CONSUMER LENDING
CORPORATION

 

By:

 

 

 

Name: James C. Holmes

 

Title: Executive Vice President

 


--------------------------------------------------------------------------------


 

FIRSTCITY EUROPE CORPORATION

 

By:

 

 

 

Name: James C. Holmes

 

Title: Executive Vice President

 

FIRSTCITY HOLDINGS CORPORATION

 

By:

 

 

 

Name: James C. Holmes

 

Title: Executive Vice President

 

FIRSTCITY HOLDINGS CORPORATION OF
MINNESOTA

 

By:

 

 

 

Name: James C. Holmes

 

Title: Executive Vice President

 

FIRSTCITY INTERNATIONAL CORPORATION

 

By:

 

 

 

Name: James C. Holmes

 

Title: Executive Vice President

 

FIRSTCITY MEXICO, INC.

 

By:

 

 

 

Name: James C. Holmes

 

Title: Executive Vice President

 

FIRSTCITY SERVICING CORPORATION

 

By:

 

 

 

Name: James C. Holmes

 

Title: Executive Vice President

 

BOSQUE ASSET CORP.

 

By:

 

 

 

Name: James C. Holmes

 

Title: Executive Vice President

 


--------------------------------------------------------------------------------


 

BOSQUE LEASING, L.P.

 

By:

 

 

 

Name: James C. Holmes

 

Title: Executive Vice President

 

BOSQUE LEASING GP CORP.

 

By:

 

 

 

Name: James C. Holmes

 

Title: Executive Vice President

 


--------------------------------------------------------------------------------


EXHIBIT 1

KPMG INDEMNITY

June 5, 2007

Private

C.P.A. Enrique Moran

FirstCity Mexico, S.A. de C.V.

Francisco de Quevedo 117, Piso 2

Col. Arcos Vallarta 44130

Guadalajara, Jalisco

Dear Enrique:

We are pleased to submit our proposal for professional services regarding
transfer pricing to Administracion de Carteras Empresariales S. de R.L. de C.V.,
Administracion de Carteras Nacionales S. de R.L. de C.V., Administracion de
Carteras Nacionales II S. de R.L. de C.V., Cartera en Administracion y Cobranza
S. de R.L. de C.V., Cobranza Internacional de Carteras S. de R.L. de C.V.,
Cobranza Nacional de Carteras S. de R.L. de C.V. FirstCity Mexico S.A. de C.V.,
Integracion de Activos Mexicanos S. de R.L. de C.V., Notmex, S.A. de C.V. SOFOM
ENR, Recuperacion de Activos Mexicanos S. de R.L. de C.V., Recuperacion de
Carteras Mexicanas S. de R.L. de C.V., Residencial Oeste S. de R.L. de C.V.,
Residencial Oeste 2 S. de R.L. de C.V., Solucion de Activos Comerciales S. de
R.L. de C.V., Solucion de Activos Residenciales S. de R.L. de C.V., Solucion de
Creditos Comerciales S. de R.L. de C.V. and Servicios Efectivos de Recuperacion
S.A. de C.V. (hereinafter referred to as “The Companies”). By this mean we
confirm the terms and conditions of the agreement that KPMG Cardenas Dosal, S.C.
(hereinafter “KPMG”), will perform to assist The Companies to comply with their
transfer pricing obligations regarding the transactions performed by The
Companies with its foreign based related parties; and the opinion letters
regarding the transactions performed in Mexico between The Companies during
fiscal year 2006.


--------------------------------------------------------------------------------


I. Background

It is our understanding that The Companies is a group of Mexican entities
primarily engaged in the recovery of overdue loans. It is also our understanding
that The Companies performed the following transactions with foreign and Mexican
related parties, during fiscal year 2006:

Company

 

Main Activity

 

Operations with foreign
and Mexican related
parties

Integracion de Activos Mexicanos S. de R.L. de C.V.

 

Recovery of overdue loans.

 

· Financing*.

· Payment of administrative services.

 

 

 

 

 

Servicios Efectivos de Recuperacion S.A. de C.V.

 

Rendering of administrative services

 

a Payment of commissions*.

· Rendering of administrative services.

a Payment of technical assistance.

 

 

 

 

 

Recuperacion de Activos Mexicanos S. de R.L. de C.V.

 

Recovery of overdue loans.

 

· Financing*.

· Payment of administrative services.

 

 

 

 

 

Firstcity Mexico S.A. de C.V.

 

Rendering of administrative services

 

a Financing*.

a Rendering of administrative services.

a Payment of technical assistance.

 

 

 

 

 

Solucion de Activos Comerciales S. de R.L. de C.V.

 

Recovery of overdue loans.

 

a Financing*.

a Payment of administrative services.

 

 

 

 

 

Solucion de Activos Residenciales S. de R.L. de C.V.

 

Recovery of overdue loans.

 

a Financing*.

 

 

 

 

 

Notmex, S.A. de C.V. SOFOM ENR

 

Finance Society of Multiple Object.

 

a Financing*.

 

--------------------------------------------------------------------------------

*Transaction performed with foreign based related parties.

On the other side, it is also our understanding that The Companies performed the
following transactions only with Mexican related parties, during fiscal year
2006:

2


--------------------------------------------------------------------------------


 

Company

 

Main Activity

 

Operations with
Mexican related parties

Administracion de Carteras Nacionales S. de R.L. de C.V.

 

Recovery of overdue loans.

 

· Payment of administrative services.

 

 

 

 

 

Administracion de Carteras Nacionales II S. de R.L. de C.V.

 

Recovery of overdue loans

 

· Payment of administrative services.

 

 

 

 

 

Administracion de Carteras Empresariales S. de R.L. de C.V.

 

Recovery of overdue loans

 

· Payment of administrative services.

 

 

 

 

 

Cobranza Internacional de Carteras S. de R.L. de C.V.

 

Recovery of overdue loans

 

· Payment of administrative services.

 

 

 

 

 

Cobranza Nacional de Carteras S. de R.L. de C.V.

 

Recovery of overdue loans

 

· Payment of administrative services.

 

 

 

 

 

Recuperacion de Carteras Mexicanas S. de R.L. de C.V.

 

Recovery of overdue loans

 

· Payment of administrative services.

 

 

 

 

 

Residencial Oeste S. de R.L. de C.V.

 

Recovery of overdue loans

 

· Payment of administrative services.

 

 

 

 

 

Cartera en Administracion y Cobranza S. de R.L. de C.V.

 

Recovery of overdue loans

 

· Payment of administrative services.

 

 

 

 

 

Solucion de Creditos Comerciales S. de R.L. de C.V.

 

Recovery of overdue loans

 

· Payment of administrative services.

 

 

 

 

 

Residencial Oeste 2 S. de R.L. de C.V.

 

Recovery of overdue loans

 

· Payment of administrative services.

 

Due to the previously mentioned, the intercompany transactions by which it is
required to know if they comply with transfer pricing regulations are the
following:

·        Financing,

·        Rendering of administrative services,

·        Payment of commissions, and

·        Payment of technical assistance.

3


--------------------------------------------------------------------------------


II. Scope of Engagement

Our work will be performed based on the information provided by you and we will
not issue any opinion regarding the reasonability of the figures involved, every
time that the procedures to apply do not constitute an audit of the financial
statements or the information provided to us in order to fulfill our work.

The purpose of our work will be to assist The Companies to fulfill its transfer
pricing documentation obligations, and to evaluate if the prices, amounts of
compensation or profit margins of the transactions performed by The Companies
with its foreign related parties are similar those which would have been agreed
between independent parties in comparable transactions, according to Articles
86-XII and 215 of the Mexican Income Tax Law (MITL), during fiscal year 2006,
and to determine if the prices, amounts of compensation or profit margins of the
transactions performed by The Companies with its Mexican related parties, are
similar to those which would have been agreed between independent parties in
comparable transactions, according to Article 86-XV of the MITL.

This proposal covers only the elaboration of the transfer pricing analysis for
the transactions performed with the related parties mentioned in the Background
section, and does not include the filing for an advanced pricing agreement with
the tax authorities, in order to obtain a transfer pricing ruling. In such case,
a request for an advanced pricing agreement would be evaluated once the transfer
pricing study is concluded.

According to Article 86-XII of the MITL for fiscal year 2006, the transfer
pricing analysis with respect to the transactions carried out with foreign
related parties, must be performed for each type of transaction (sales,
purchases, services, among others). Also, the informative tax return regarding
transactions with foreign related parties requires that the information of these
transactions be filed per type of transaction. Therefore, in order to support
the information that will be filed in the informative tax return for fiscal year
2006, as well as to fulfill the applicable tax provisions for said fiscal year,
our work will consist of analyzing separately each type of transaction performed
by The Companies with its foreign related parties, during fiscal year 2006. The
transfer pricing analysis of the transactions performed between The Companies
and its Mexican related parties will be performed on the same basis.

4


--------------------------------------------------------------------------------


We will keep in strict confidentiality any documentation and information that
may be furnished to us in order to perform our work, as well as the results
obtained in the analysis. No information will be disclosed to any other party
unless it is specifically requested by The Companies.

The scope of our work will be limited to prepare a transfer pricing studies for
fiscal year 2006, which will include the transactions carried out by The
Companies with its foreign related parties, mentioned in the Background section,
and to determine if the prices, amounts of compensation or profit margins of
these transactions are similar to those which would be agreed between
independent parties in comparable transactions. At the end, we will provide you
with a report that will consist of the following:

Section I:     Introduction

Section II: Business Overview

Section III: Transactions with Foreign Related Parties

Section IV: Economic Analysis

Section V: Conclusions

Section VI: Appendixes

Likewise, regarding the transactions performed with the Mexican related parties
mentioned in the Background section of this proposal, we will provide opinion
letters containing the following:

Section I:     Introduction

Section II: Business Overview

Section III: Analysis and Results

Section IV: Conclusions

III. Work Plan

We anticipate that the project will take approximately twelve weeks to carry out
and deliver the transfer pricing report for fiscal year 2006, once we have all
the information required to perform our work. This timetable depends on a timely
support from The Companies’ personnel to our information requirements, as well
as on the quality of such information. During the elaboration of the project, we
will make our best effort to deliver it on the time stipulated in this
engagement letter. Unanticipated events may require some modification of the
timetable as well as of our fees. We will notify you of these events as soon as
they arise.

5


--------------------------------------------------------------------------------


Startup of the project will be scheduled once we receive a signed copy with your
approval of our proposal.

Our work will be performed according to the following stages:

Information requirement: An information requirement will be submitted to The
Companies’ personnel in order to obtain the information necessary to start the
transfer pricing studies.

Data gathering: A meeting with The Companies’ personnel will be carried out in
order to gather and to review the information required in the previous stage.

Functional analysis/Background: With the information obtained, we will carry out
the functional analysis of The Companies, which consists of a detailed
description of its functions and transactions with its foreign related parties.
Regarding the opinion letters, we will prepare a description of the intercompany
transactions performed with Mexican related parties.

Transfer pricing methodology: We will apply the best transfer pricing
methodology for each type of transaction performed with related parties,
including the comparable companies search, the economic adjustments that may
apply and the results.

Transfer pricing report and opinion letter: We will prepare the drafts for
discussion purposes of the report and the opinion letters, which will contain
the functional analysis, the economic analysis, the results and our conclusions,
as well as the appendixes, which support the work performed.

Draft review: We will deliver the drafts for discussion purposes, for your
review and comments. If necessary, we will schedule a meeting to go over the
work performed, as well as the results obtained.

Final version: Once The Companies has reviewed the drafts and provided us its
comments, we will prepare and deliver the final versions of the transfer pricing
reports, and the opinion letters.

6


--------------------------------------------------------------------------------


As a result of our work we will issue opinions which will be based on the
current applicable Mexican regulations in force. Such regulations may be
modified or abrogated at any moment. As a result, such changes may affect the
future validity of our conclusions, which would be updated in the event that The
Companies requests it from us, causing additional fees. Our comments will not
constitute a resolution of mandatory application. Thus, third parties may not
agree with them.

IV.      Staffing

The success of our transfer pricing projects is attributable to the team work of
our specialized staff. KPMG has a professional team with experience in serving
the needs of corporations with respect to transfer pricing. In this analysis we
will incorporate economical and fiscal issues with transfer pricing
applications. The successful synergy of these two perspectives is our signature
and what we believe makes us different from our competitors.

Our project team will consist of myself, Partner of the Tax Practice, Jose
Casas, Transfer Pricing Partner, Alma Gutierrez, Transfer Pricing Manager, as
well as members from our staff specialized in this area. I will be responsible
for the project, while Alma Gutierrez will direct the project on a day-to-day
basis.

V.       Fees

Our professional fees for the transfer pricing report and opinion letter of 2006
will be of $30,000 US dollars, plus Value Added Tax (“VAT”). We will require a
60% advanced payment at the beginning of our work, 20% will be invoiced the
following month and the rest will be required once we deliver the draft for
discussion purposes. Any out-of-pocket expenses will be charged separately,
previous authorization of The Companies before incurring them.

Our fees are based on the degree of responsibility and skills involved and the
time necessary to conduct the work. Circumstances encountered during the
rendering of our services that warrant additional time and expense may cause us
to be unable to deliver them within the time and amount listed above. We will
notify you of any circumstances as they are assessed.

7


--------------------------------------------------------------------------------


***********

We are pleased to have the opportunity to submit our proposal of professional
services, and express our commitment to deliver a high quality service. If you
accept this proposal, we would ask you to sign where indicated and send us a
copy for our files.

Our advice is for the sole benefit of The Companies based upon your specific
facts and circumstances. It should not be relied upon by others. In the event
that a third party takes legal action, resulting from the use or possession of
KPMG Cardenas Dosal, S.C.’s advice, The Companies will compensate KPMG Cardenas
Dosal, S.C. for such legal action, the derived contingencies and costs.

In connection with this engagement, you agree that the liability to The
Companies of KPMG Cardenas Dosal, S.C., (its partners, directors, employees and
agents under statute otherwise) for any loss or damage suffered by you arising
out of or in connection with our work, however the loss or damage is caused,
including our negligence but nor our willful default, shall be limited to the
amount of the fees established in this engagement letter.

We are currently carrying out the internal process that our international
policies require to document our understanding and evaluation of professional
risk for the acceptance of new clients based on information provided to us by
the management of The Companies that is being verified by our specialists. We do
not anticipate any change derived from this procedure; nevertheless, in the case
that some circumstance exists which obliges us to modify our preliminary
evaluation of risk and that has some impact in this proposal, and as such, we
have to resign from rendering our services, we will promptly contact you.

The Companies authorizes KPMG Cardenas Dosal, S.C. to use electronic mail
(e-mail) and other electronic methods to transmit and receive information
related to our services mentioned in this proposal letter, including
confidential information between KPMG Cardenas Dosal, S.C. and The Companies,
and between KPMG Cardenas Dosal, S.C. and entities and external specialists,
contracted by KPMG Cardenas Dosal, S.C. or by FirstCity Mexico.

8


--------------------------------------------------------------------------------


KPMG Cardenas Dosal, S.C. does not assume any responsibility with respect to the
loss of information or legal action taken for the loss of confidentiality,
related to communication through the Internet.

For the interpretation, execution and fulfillment of this engagement letter, the
parties appearing before the courts of Mexico City, the Federal District and to
the competent federal authorities under federal laws, and expressly renounce to
any other statute that some of the parties have or have come to consider by
reason of its present or future residence or by any other reason.

This engagement letter, together with its appendixes, if any, forms the entire
agreement and understanding between KPMG Cardenas Dosal, S.C. and The Companies
with respect to the subject matter hereof. This engagement letter supersedes all
previous arrangements and understandings between the parties with respect to the
subject of this engagement letter, which shall cease to have any further force
or effect. Any variation to the terms of this proposal letter shall be made in
writing and will not be effective unless signed by a partner of KPMG Cardenas
Dosal, S.C. and by a duly authorized representative of The Companies.

This engagement letter is subject to the authorization policies of The
Companies, as well as to KPMG’s policies of risk evaluation and authorization of
service.

If you require further information or clarification, please contact us.

Sincerely,

KPMG Cardenas Dosal, S.C.

Leopoldo Velazquez

Tax Partner

c.c.p.: C.P. Jose Casas

 

– KPMG

 

C.P. Luis Enrique Guzman

 

– KPMG

 

9


--------------------------------------------------------------------------------


 

VI. Approval

I have read and understand the terms and conditions expressed in this engagement
letter, and I agree to and accept them.

Administracion de Carteras Empresariales S. de R.L. de C.V. Administracion de
Carteras Nacionales S. de R.L. de C.V. Administracion de Carteras Nacionales II
S. de R.L. de C.V. Cartera en Administracion y Cobranza S. de R.L. de C.V.
Cobranza Internacional de Carteras S. de R.L. de C.V. Cobranza Nacional de
Carteras S. de R.L. de C.V.

FirstCity Mexico S.A. de C.V.

Integracion de Activos Mexicanos S. de R.L. de C.V. Notmex, S.A. de C.V. SOFOM
ENR

Recuperacion de Activos Mexicanos S. de R.L. de C.V. Recuperacion de Carteras
Mexicanas S. de R.L. de C.V. Residencial Oeste S. de R.L. de C.V.

Residencial Oeste 2 S. de R.L. de C.V.

Servicios Efectivos de Recuperacion S.A. de C.V.

Solucion de Activos Comerciales S. de R.L. de C.V. Solucion de Activos
Residenciales S. de R.L. de C.V. Solucion de Creditos Comerciales S. de R.L. de
C

 

 

 

 

Name and Signature

 

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

10


--------------------------------------------------------------------------------